IN THE SUPREME COURT OF TENNESSEE
                                 AT NASHVILLE

DOROTHY G. MACKIE, Widow of JAMES V. MACKIE v. YOUNG SALES
                     CORPORATION

                               Circuit Court for Davidson County
                                         No. 96C-2724



                     No. M1998-00590-SC-WCM-CV - Filed April 6, 2001



                                              ORDER

Young Sales Corporation, through counsel, has filed a petition to rehear this Court’s opinion released
on March 1, 2001. We have reviewed the arguments raised in the petition and conclude that they
are without merit. Accordingly, it is ORDERED that the petition to rehear is denied.



                                                      PER CURIAM


Birch, J., not participating